DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Park (US 2009/0262114) in view of Pyo (US 2015/0348505).
Regarding claim 1, Park teaches A method of generating correction data for a display device, the method comprising:  obtaining measured tristimulus data of the display device at a maximum gray level (white reference gray level) ([0050] luminance and color coordinate determined using a white reference [0064] teaches tristimulus technique); obtaining a measured luminance profile and a measured color coordinate profile of the display device at the maximum gray level (white reference gray level ) based on the measured tristimulus data at the maximum gray level ([0050][0064]); determining a target color coordinate profile of the display device at the maximum gray level based on the measured color coordinate profile ([0061-0064] teach how difference between a measured color coordinate and a reference color coordinate is determined); obtaining a measured red maximum (Fig. 9 step s52, teaches how measured luminance is obtained from the RGB to be converted);
determining a maximum target luminance of the each pixel which allows a red luminance, a green luminance and a blue luminance of the each pixel converted from the maximum target luminance and a target color coordinate of the each pixel at the maximum gray level (Fig. 9, steps S53, described with reference to Fig. 6A [0064-0068] and also [0096]) to become lower than or equal to the measured red maximum luminance, the measured green maximum luminance and the measured blue maximum luminance of the each pixel, respectively;
determining a final target luminance profile of the display device at the maximum gray level based on the measured luminance profile and the maximum target luminance of the each pixel (Fig. 9 steps S54-S55 [0096][0099] storing the correction data at the maximum gray level in the display device by generating the correction data at the maximum gray level based on the final target luminance profile and the target color coordinate profile at the maximum gray level ([0054][0084][0098] teaches store the corrected gamma data in memory 750, which is the process expressed throughout the specification of obtaining a correct maximum gray level luminance). Although Park teaches the limitations as described above, he fails to explicitly teach that a determining a maximum target luminance results in maximum target luminance becoming lower than or equal to the measured red maximum luminance, the measured green maximum luminance and the measured blue maximum luminance of the each pixel respectively.
([0029]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the method of gamma correction as taught by Park with the method of gamma correction as taught by Pyo. This combination would provide a display with improved view quality based on image compensation as expressed by Pyo.
	Regarding claim 3, Park teaches wherein obtaining the measured tristimulus data at 5 the maximum gray level includes: providing white maximum gray data to the display device; and obtaining the measured tristimulus data at the maximum gray level by capturing a white image displayed by the display device based on the white maximum gray data ([0050] luminance and color coordinate determined using a white reference [0064] teaches tristimulus technique).
	Regarding claim 4, Park teaches wherein obtaining the measured luminance profile and the measured color coordinate profile at the maximum gray level includes:
converting the measured tristimulus([0064] data at the maximum gray level to luminance and color coordinate data in a luminance and color coordinate domain;
obtaining the measured luminance profile based on luminance data among the
 luminance and color coordinate data; obtaining a measured x-color coordinate profile based on x-color coordinate data among the luminance and color coordinate data; and

([0063-0068]).
	Regarding claim 6, Pyo teaches wherein the obtaining the measured red maximum luminance, the measured green maximum luminance and the measured blue maximum luminance of the each pixel includes: providing red maximum gray data to the display device; obtaining the measured tristimulus(XYZ) data at a red maximum gray level by capturing a red image displayed by the display device based on the red maximum gray data; obtaining the measured red maximum luminance of the each pixel from the measured  tristimulus  data at the red maximum gray level; providing green maximum gray data to the display device; obtaining the measured tristimulus data at a green maximum gray level by capturing a green image displayed by the display device based on the green maximum gray data; obtaining the measured green maximum luminance of the each pixel from the measured tristimulus data at the green maximum gray level; providing blue maximum gray data to the display device;
obtaining the measured tristimulus data at a blue maximum gray level by capturing a blue image displayed by the display device based on the blue maximum gray data; and
obtaining the measured blue maximum luminance of the each pixel from the measured tristimulus data at the blue maximum gray level ([0052-0054] teach that each color can have an XYZ respectively).
	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Park (US 2009/0262114) in view of Pyo (US 2015/0348505) and Pyeon (US 2016/0125787)
Regarding claim 2, Park in view of Pyo teach the limitations as discussed above but fail to explicitly teach wherein correction data at the maximum gray level have correction values lower than or equal to 0.
However in the same field of correcting image data Pyeon a driving method for a display device where a correction data a maximum  gray level have correction values lower than or equal to 0 ([0067] teach that gray levels can be expressed at levels smaller than 1, [0072-0073] teach adding a correction value other than 0 at maximum gray creates an overflow [0076] teaches that when overflow occurs the subpixel appears to have a defect. [0170-0171]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the method of gamma correction as taught by Park with the method of gamma correction as taught by Pyo and the method of image correction as taught by Pyeon. This combination would provide a display with improved view quality based on image compensation as expressed by Pyo.

Claim 14 and 19-20  is rejected under 35 U.S.C. 103 as being unpatentable over  Park (US 2009/0262114) in view of Pyeon (US 2016/0125787)
Regarding claim 14, Park teaches  A display device comprising: a display panel including pixels (Fig. 1 element 300); a correction data memory which stores correction data at a plurality of reference gray levels including a maximum gray level (Fig. 4element 730/memory 750);
a data corrector which corrects image data based on the correction data (Fig. 4 element 800); a controller which performs a dithering operation based on the corrected ([0097]) ; and a data driver which generates data signals based on the dithered image data output  from the controller, and provides the data signals to the pixels(Fig. 4 element 500). Although Park teaches the limitations as discussed above, he fails to teach wherein the correction data at the maximum gray level have correction values lower than or equal to 0.
However in the same field of correcting image data Pyeon a driving method for a display device where a correction data a maximum  gray level have correction values lower than or equal to 0 ( [0072-0073] teach adding a correction value other than 0 at maximum gray creates an overflow [0076] teaches that when overflow occurs the subpixel appears to have a defect. [0170-0171]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the method of gamma correction as taught by Park with the method of image correction as taught by Pyeon. This combination would provide a display with improved view quality based on image compensation as expressed by Pyeon.
Regarding claim 19, Pyeon teaches wherein the correction data include a plurality of correction values at a plurality of sampling positions, and wherein, with respect to each pixel, the data corrector corrects the image data for the each pixel by performing a bilinear interpolation on the plurality of correction values at four sampling points adjacent to the each pixel among the plurality of sampling positions ([0075] teaches that interpolation can be performed on adjacent gray levels) .
Regarding claim 20, Pyeon teaches wherein, with respect to each pixel, the data corrector corrects the image data for the each pixel by performing a linear interpolation on the plurality of correction values at two reference gray levels adjacent to ([0075]).

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over  Park (US 2009/0262114) in view of Pyeon (US 2016/0125787) and  Pyo (US 2015/0348505).
Regarding claim 15, Park in view of Pyeon teach the limitation as discussed above and Park further teaches obtaining measured tristimulus data of the display device at a maximum gray level (white reference gray level) ([0050] luminance and color coordinate determined using a white reference [0064] teaches tristimulus technique); wherein a measured luminance profile and a measured color coordinate profile of the display device at the maximum gray level (white reference gray level ) are obtained based on the measured tristimulus data at the maximum gray level ([0050][0064]); a target color coordinate profile of the display device at the maximum gray level is determined based on the measured color coordinate profile ([0061-0064] teach how difference between a measured color coordinate and a reference color coordinate is determined);  a measured red maximum luminance, a measured green maximum luminance and a measured blue maximum luminance of each pixel in the display device are obtained (Fig. 9 step s52, teaches how measured luminance is obtained from the RGB to be converted);
wherein a maximum target luminance of the each pixel such that a red luminance, a green luminance and a blue luminance of the each pixel converted from the maximum target luminance and a target color coordinate of the each pixel at the maximum gray level (Fig. 9, steps S53, described with reference to Fig. 6A [0064-0068] and also [0096]) wherein a final target luminance profile of the display device at the maximum gray level is determined based on the measured luminance profile and the maximum target luminance of the each pixel (Fig. 9 steps S54-S55 [0096][0099] and wherein the correction data at the maximum gray level in the display device are generated based on  final target luminance profile and the target color coordinate profile at the maximum gray level ([0054][0084][0098] teaches store the corrected gamma data in memory 750, which is the process expressed throughout the specification of obtaining a correct maximum gray level luminance). Although Park teaches the limitations as described above, he fails to explicitly teach that a determining a maximum target luminance results in maximum target luminance becoming lower than or equal to the measured red maximum luminance, the measured green maximum luminance and the measured blue maximum luminance of the each pixel respectively.
	However in the same field of correcting image data Pyo teaches a method where determining a maximum target luminance results in maximum target luminance becoming lower than or equal to the measured red maximum luminance, the measured green maximum luminance and the measured blue maximum luminance of the each pixel respectively ([0029]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the method of gamma correction as taught by Park with the method of gamma correction as taught by Pyo. This combination would provide a display with improved view quality based on image compensation as expressed by Pyo.

Allowable Subject Matter
Claims 5, 7-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621